Citation Nr: 1517234	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-09 232A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1. Entitlement to service connection for a lower back disability, to include lumbar stenosis post laminectomy.
 
2. Entitlement to service connection for a right elbow ligament strain.
 
3. Entitlement to service connection for an acquired psychiatric disorder to include major depression.
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse

ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1973 to May 1981.
 
This case comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for a low back disability, right elbow ligament strain, major depression, and a total disability rating based on unemployability.  The Veteran filed a notice of disagreement, appealing all four rulings, but in his substantive appeal (VA Form 9), he explained that he did not wish to pursue the unemployability claim.  Hence, the Board will consider only the issues listed on the title page.  
 
Two claims - entitlement to service connection for a lower back disability and a right elbow ligament strain - were first denied in an April 2010 rating decision.  In the April 2011 decision, the RO seems to have assumed that the Veteran needed to submit new and material evidence before the claims could be reopened and reconsidered.  Both rating decisions, however, contain a list of the evidentiary materials considered by the RO in April 2010 and April 2011 respectively.  It is clear from the April 2010 list that, at that time, the RO had not yet considered various private records of medical treatment of the Veteran's back and right elbow.  Shortly before the April 2010 decision, the RO received a release signed by the Veteran, authorizing the RO to obtain these records, and the records apparently reached the RO at some point in the interval between April and October 2010, when the RO sent the Veteran a letter indicating receipt of the private records identified by the Veteran.  The private records were received prior to the expiration of the appeal period.  See 38 C.F.R. § 20.302 (2014).  The April 2010 rating decision found that the Veteran failed to show that either of his claimed disabilities currently existed.  Because the records tended to establish the current disability requirement in both of the denied claims, the private records contained new and material evidence.  
 
Having decided that new and material evidence was submitted prior to the expiration of the appeal period, VA must readjudicate the claim which was pending in April 2010.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009) ("If the Board determines that [a] report was new and material evidence when VA received it, VA must consider the ... report as having been filed in connection with the appellant's December 1995 claim and readjudicate his claim considering the ... report.")  Consequently, there was no need for the RO to reopen the Veteran's previously denied claims before considering both claims on their merits, and there is likewise no need for the Board to reopen the denied claims in the course of its de novo review of the April 2011 rating decision.
 
In September 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
  
The issues of entitlement to service connection for a low back disability and right elbow ligament strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
A current diagnosis of an acquired psychiatric disorder to include major depression is not shown, and the record preponderates against finding that an acquired psychiatric disorder is due to military service.
 

CONCLUSION OF LAW
 
An acquired psychiatric disorder to include major depression was not incurred or aggravated in service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in October 2010 of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for major depression, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   
 
The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records as well as post-service records of medical treatment identified by the Veteran.  
 
The RO did not obtain a medical opinion or examination with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include major depression.  VA has an obligation to do so if the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the threshold for requiring a medical opinion is low, in this case no medical opinion is required because there is no competent evidence that the Veteran has major depression or any other acquired psychiatric disability.  
 
Nothing in his service treatment records suggests that the Veteran suffered from a psychiatric illness in service.  Indeed, clinical evaluations in January 1973, August 1977 and March 1980 each specifically found the appellant to be normal psychiatrically.  Likewise clinical evaluation at a March 1981 separation examination revealed normal psychiatric findings.  
 
The absence of written records of in-service medical treatment for the claimed disability is not always needed.  See Buchanan v. Nicholson, 451 F.3d 1131, 1135-36 (Fed. Cir. 2006).  But in this case, the service treatment records affirmatively indicate that the Veteran did not experience symptoms of the claimed disability in service.  In addition to the four medical examination reports, the Veteran also answered medical history questionnaires at the time of each examination.  On each questionnaire, the Veteran indicated that he did not then have, and indeed never had "depression or excessive worry."
 
Likewise, there is no record of any diagnosis of, or treatment for, any psychiatric or mental illness in the Veteran's post-service medical records.  The Veteran testified in September 2013 that he was never diagnosed with depression by a medical professional, and he denied receiving any medication or other treatment for depression.  When asked about his claim for depression, the only evidence the Veteran provided was a description of his rather vague feelings of sadness and distress at the memory of being in close proximity to sick and injured soldiers while carrying out his duties as a medic.  "The appellant (however) generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A medical opinion was not required in this case because there is no competent evidence that the Veteran currently has a psychiatric disorder.
For these reasons, the Board finds that VA has complied with its duties to notify and to assist.  Thus, the Veteran's appeal can be considered on its merits. 
 

Service Connection for a psychiatric disorder to include major depression
 
Service connection will be granted if the evidence demonstrates that a current disability is the result of an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The first requirement - proof of a current disability - is an essential part of the McClendon test which, when satisfied, requires VA to obtain a medical examination or opinion on the claimed disorder.  For the same reasons the evidence fails to meet the current disorder requirement of the McClendon test, it similarly fails to establish the current disability requirement of his claim for service connection for an acquired psychiatric disorder to include major depression.  The Veteran is competent to describe his observable symptoms, and he did so testify.  But these statements conflict with his answers to the four medical history questionnaires he answered in the service.  On all four of the medical history forms, he denied experiencing symptoms of depression.  Taking into account these circumstances, together with the fact that, at the time of his hearing testimony, the Veteran was attempting to recall his in-service impressions of his mental health more than thirty years earlier, the Board finds that the appellant's testimony about the duration and origins of any current depressive symptoms is not entitled to significant weight.
 
In addition to the hearing testimony, the Board has considered the written statements submitted by the Veteran, including a statement claiming that service connection for depression should be granted on a secondary basis.  VA regulations authorize service connection on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Nevertheless, the current disability requirement also applies to claims for secondary service connection.  Because there is no evidence that is both competent and credible showing that the Veteran has major depression or any other acquired psychiatric disability, service connection for an acquired psychiatric disorder to include major depression cannot be granted on a secondary basis.
 
The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record in this case fails to establish that the Veteran has a diagnosis of major depression or any other acquired psychiatric disability.  Moreover, there is no competent and credible evidence demonstrating the existence of an in-service disease or injury or a causal connection between the Veteran's military service and any current psychiatric symptoms.  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.  
 
 
ORDER
 
Entitlement to service connection for major depression is denied.
 
 
REMAND
 
The Veteran testified in September 2013 that he had received for his claimed back and elbow disabilities.  The hearing transcript indicates that the Veteran reported first obtaining treatment from a "Dr. Garr" for a right elbow ligament strain in 1981 and for lumbar stenosis in 1982 or 1983.  In a medical records release received by the RO in April 2010, the Veteran authorized VA to obtain treatment records from a Dr. Leslie Garb, and the RO did obtain some records from Dr. Garb.  Given the similarity in the names of the physicians mentioned in the transcript and in private medical records, it seems possible that the documents refer to the same physician, and that the transcript reflects a misspelling of the physician's name.  But even if Dr. Garb is the physician identified the Veteran's testimony, the RO obtained only records since 2003.  Records of treatment for the claimed disabilities from 1981-83 could potentially be valuable to the Veteran because, if available, they might prove that his claimed disabilities existed a relatively short time after his discharge from active duty.
 
The Veteran also indicated that he obtained back surgery from a Dr. Francis and that Dr. Amir Malik, of Houston, Texas, treated the Veteran's back with injections.  No records from Drs. Malik or Francis are part of his claims file.  Because VA has the duty to obtain potentially relevant records of private medical treatment identified by the Veteran, see 38 C.F.R. § 3.159 (2014), the case will be remanded for the AOJ to attempt to obtain the Veteran's medical records from Drs. Malik, Francis, and Garb. 
  
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should contact the Veteran and confirm the identity of any physician or health care provider who treated his claimed elbow disability in 1981 and lower back disability in 1982 or 1983.  Thereafter, the AOJ should obtain, if available, any records pertinent to the Veteran's claimed back and elbow disorders from Drs. Malik, Francis, and Garb, as well as any other identified medical provider.  Any records obtained must be associated with the Veteran's file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate them would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the AOJ must carefully review all of the evidence of record and address in writing whether any record raises a reasonable possibility that the Veteran has a lower back or right elbow disability which began in service or which was caused by any disease, injury event in service or is otherwise related to service.  If there is such evidence the AOJ must schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any diagnosed lower back or right elbow disabilities.  Any examiner is to be provided access to the claims folder, a copy of this remand, and pertinent documents in the Veteran's Virtual VA/VBMS files.  All examiners must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  The examiner must then opine whether it is at least as likely as not that any diagnosed low back and/or right elbow disability was incurred in service or is the result of any disease, injury or event in service.   A complete rationale for any opinion must be provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any of the foregoing examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also indicate whether any notice that was sent was returned as undeliverable.
 
4.  The AOJ must ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his or her consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action

5.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement to service connection for a lower back disability, to include lumbar stenosis post laminectomy, and a right elbow disorder.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


